Lochrane, Chief Justice.
These cases were argued together and present but one simple and single question for the Court. Did the Judge commit error under the facts of the case, to refuse the injunction prayed for? The suit for the purchase-money due was progressing in Court, and pleas of tender and relief filed, when the same plaintiffs brought their action of ejectment for the land. The bills now before the Court were brought by the defendant in the common law. actions, to enjoin the actions of ejectment; and the Court refused the injunction. In the opinion of the Court, there was no error in the ruling of the Court below, where the remedy at law was adequate and complete, by plea of pendency of the suit for the purchase-money. And when this is disposed of the parties may resort to equity by bill; and if his case warrants the interference of a Court of equity, the Court can apply that remedy which the case properly and equitably invokes.
Judgment affirmed.